                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 MALIBU MEDIA, LLC,
      Plaintiff,

       v.
                                                      No. 3:18-cv-1337-VLB
 JOHN DOE subscriber assigned IP
 address 73.253.6.92,
      Defendant.


              ORDER GRANTING MOTION FOR LEAVE TO SERVE
        THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

      Plaintiff Malibu Media LLC alleges that defendant John Doe, identified only

by his IP address, committed copyright infringement by distributing plaintiff’s

adult films using BitTorrent, a peer-to-peer file distribution network. [Dkt. 1].

Plaintiff moves pursuant to Fed R. Civ. P. 26(d)(1) for leave to serve a third-party

subpoena on defendant’s internet service provider (“ISP”) for the limited purpose

of discovering defendant’s identity; only with defendant’s identity will plaintiff be

able to serve defendant with process and proceed with the case. [Dkt. 9-1, at 8-9].

For substantially the reasons set forth in plaintiff’s motion and supporting

documents, I will GRANT the motion, having concluded that plaintiff has

established good cause for entry of this order.

      Plaintiff acknowledges the concerns raised by many courts around the

nation that, given the nature of the films allegedly distributed by defendants,

defendants may feel coerced to settle these suits merely to prevent public
disclosure of defendants’ identifying information.1 See, e.g., Malibu Media, LLC v.

Doe, 2015 WL 4092417 (S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 1780965

(S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 4923114 (S.D.N.Y.). I share these

concerns. This order is therefore subject to the following conditions and

limitations:

      1.       Plaintiff may subpoena defendant’s ISP only to obtain defendant’s

               name and address, but not defendant’s e-mail or telephone number.

               Plaintiff may only use defendant’s name and address, if obtained by

               defendant’s ISP, for the purposes of this litigation; plaintiff is

               ordered not to disclose defendant’s name or address, or any other

               identifying information other than defendant’s ISP number, that

               plaintiff may subsequently learn. Plaintiff shall not threaten to

               disclose any of defendant’s identifying information. Defendant will

               be permitted to litigate this case anonymously unless and until this

               Court orders otherwise and only after defendant has had an

               opportunity to challenge the disclosure. Therefore, plaintiff is

               ordered not to publicly file any of defendant’s identifying information

               and to file all documents containing defendant’s identifying

               information under seal.


      2.       Plaintiff may immediately serve a Rule 45 subpoena on defendant’s

               ISP to obtain defendant’s name and current and permanent address.


      1 Plaintiff consents to conditions in this order prohibiting it from initiating a
settlement with defendant prior to serving him with the complaint, as well as an
order allowing defendant to proceed anonymously. [Dkt. 9-1, at 4, 10-11].
                                             2
     Plaintiff is expressly not permitted to subpoena the ISP for

     defendant’s e-mail addresses or telephone numbers. Plaintiff shall

     serve defendant’s ISP with a copy of the complaint, this Order, and

     the subpoena.


3.   After having been served with the subpoena, the ISP will delay

     producing to plaintiff the subpoenaed information until after it has

     provided defendant John Doe with:


        a. Notice that this suit has been filed naming defendant as the

           one that allegedly downloaded copyright protected work;


        b. A copy of the subpoena, the complaint filed in this lawsuit, and

           this Order; and


        c. Notice that the ISP will comply with the subpoena and produce

           to plaintiff the information sought in the subpoena unless,

           within 60 days of service of the subpoena on defendant by the

           ISP, defendant files a motion to quash the subpoena or for

           other appropriate relief in this Court. If a timely motion to

           quash is filed, the ISP shall not produce the subpoenaed

           information until the Court acts on the motion.


4.   Defendant’s ISP will have 60 days from the date of service of the

     Rule 45 subpoena upon it to serve defendant John Doe with a copy

     of the complaint, this Order, and the subpoena. The ISP may serve


                                  3
     defendant John Doe using any reasonable means, including written

     notice sent to his or her last known address, transmitted either by

     first class mail or via overnight service.


5.   Defendant John Doe shall have 60 days from the date of service of

     the Rule 45 subpoena and this Order upon him to file any motions

     with this Court contesting the subpoena (including a motion to

     quash or modify the subpoena), as well as any request to litigate the

     subpoena anonymously. The ISP may not turn over the identifying

     information of defendant to plaintiff before the expiration of this 60-

     day period. Additionally, if defendant or the ISP files a motion to

     quash or modify the subpoena, or a request to litigate the subpoena

     anonymously, the ISP may not turn over any information to plaintiff

     until the issues have been addressed and the Court issues an order

     instructing the ISP to resume turning over the requested discovery.


6.   Defendant’s ISP shall preserve any subpoenaed information pending

     the resolution of any timely filed motion to quash.


7.   Defendant’s ISP shall confer with plaintiff and shall not assess any

     charge in advance of providing the information requested in the

     subpoena. If defendant’s ISP receives a subpoena and elects to

     charge for the costs of production, it shall provide a billing summary

     and cost report to plaintiff.


8.   Any information ultimately disclosed to plaintiff in response to a

                                     4
      Rule 45 subpoena may be used by plaintiff solely for the purpose of

      protecting plaintiff's rights as set forth in its complaint.



It is so ordered.

Dated at Hartford, Connecticut, this 9th day of October, 2018.

                                                            /s/
                                               Hon. Vanessa L. Bryant
                                               United States District Judge




                                    5
